DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 04/24/2020, has been entered.
Claims 1-15 have been canceled.
Claims 16-30 are pending.
Election/Restrictions
Applicant's election with traverse of SEQ ID NO: 2 as the specific epitope in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity.  Upon further consideration, the species election requirement has been withdrawn.
Claims 16-30 are currently under examination as they read on a DPP3 binder directed to and binding to an epitope of SEQ ID NO: 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims are directed to a DPP3 binder directed to and binding to a reference epitope. In the present claim, the DPP3 binder is define by the epitope that it recognizes and binding affinity toward DPP3, i.e., affinity constant of at least 107 M-1.  The present claims further define the DPP3 binder of having the function of being effective against various diseases.  The breadth of the present claims encompasses a genus of DPP3 binders defined by the binding specificity and function of binding constant and being effective in the treatment of various recited diseases.  In claims that recite the heavy chain and light chain CDR sequences, given the “and/or” language, the claims further encompass a subgenus of DPP3 binders that have any one of the reference heavy chain CDRs and any one of the reference light chain CDRs.  The present claims do NOT satisfy the written description requirement for the claimed genus for the following reasons: 
The written description requirement for a claimed genus may be satisfied through description of 1) a representative number of species OR 2) disclosure of relevant identifying characteristics, i.e., functional characteristics coupled with a known or disclosed correlation between function and structure.

Representative Species 
With regard to representative number of species, the instant specification disclosed a single species of the DPP3 binder, i.e., AK1967 (pages 73-76). However, the single disclosed species is not sufficient to represent the entire genus. 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
The size of the claimed antibody genus comprises substantial variations as one of skill in the art is well aware of the high level of polymorphism and complex nature of immunoglobulins. Schroeder et al. taught that through somatic variation, combinatorial rearrangement of individual gene segments and combinatorial association between different L and H chains, the repertoire of antibody diversity can have greater than 1016 different immunoglobulins (J Allergy Clin Immunol 2010, 125:S41-S52). 
Moreover, it is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 

Therefore, one species is not representative of the claimed genus encompassing the substantial variation due to the high level of polymorphism of antibodies as exemplified by the above references.

Structure-function correlation 
While the term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function because antibody CDRs are necessary for binding and they are highly diverse in structure and their sequence does not correlate to binding in a predictable fashion. 
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding some residues in all 6 CDRs were used for the constructs (see page 3080, left col.). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (BBRC 2003, 307:198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left 
Given the highly diverse nature of antibodies, particularly in the CDRs, by claiming a subgenus of DPP3 binders defined by one of CDRs of the heavy and light chain, one of skill in the art 
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of DPP3 binders broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claims 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The present claims are drawn to a DPP3 binder for “prevention or treatment of diseases or acute condition in a patient, wherein said diease or acute condition is associated with oxidative stress”.  However the instant specification, as filed, does not provide sufficient enabling description for preventing or treating the plethora of diseases recited in the present claims.  For example, there does not appear to be sufficient in vitro or in vivo evidence to support administering a DPP3 binder to lessen or ameliorate the symptoms of Alzheimer’s disease.
 Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
One of skill in the art is well aware that vaccine development for Alzheimer’s disease (AD) is highly unpredictable.  In this regard, DaSilva et al. teach that “a definitive diagnosis of Alzheimer’s disease can -only be made by post-mortem examination of the brain” (Current Pharmaceutical Design, 2006, 12:4283-4293, see entire document, in particular, see page 4283, left column, second paragraph), thus therapy can only be initiated in patients with established AD pathology, making prevention of the onset of AD as encompassed by the claim in the present invention, virtually impossible.   
The specification does not adequately teach how to effectively prevent or treat any disease or reach an appropriate beneficial therapeutic endpoint in animals or patients by administering DPP3 binders. The specification does not teach how to extrapolate data obtained from various in vitro observations to the development of effective methods of preventing or treating any diseases broadly encompassed by the claimed invention and consistent with the disclosure of various diseases recited in the present claims.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth.  In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.   
Applicant is invited to amend the claims by deleting the intended use language in order to obviate this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 23-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Golz et al. (WO 2005/106486 A2, cited on IDS).
Golz et al. taught polyclonal antibodies that bind specifically to DPP3 (see, e.g., page 62, line 20; page 86, lines 21-25; and page 88, line 16).  Given that polyclonal antibodies are known to bind multiple epitopes and that the prior art antibody is effective in treating and preventing cardiovascular diseases, the prior art polyclonal antibody would bind the reference epitope as recited in the present claims with affinity constant at least less than 107M-1.
Since the Office does not have a laboratory to test the prior art antibody, it is Applicant’s burden to provide objective evidence showing that the prior art antibody does not bind the reference epitope. The teaching of record has properly shifted burden to applicant.



Allowable Subject Matter
AK1967 DPP3 binder with heavy chain CDR sequences of SEQ ID NOs: 7-9 and light chain CDR sequences of SEQ ID NOs: 10, KVS and 11; and heavy chain and light chain sequences of SEQ ID NOs: 12 and 13, respectively, are free of prior art.  
Therefore, claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        February 26, 2022